Exhibit 10.29

TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT NO. 4 TO RESIDUAL PURCHASE AGREEMENT

This Amendment No. 4 to Residual Purchase Agreement (this “Amendment”), dated
February 22, 2012 (“Effective Date”), is between Calpian, Inc., a Texas
corporation (“Purchaser”), and Cooper and Schifrin, LLC, an Ohio limited
liability company (“Seller”) and amends that certain Residual Purchase Agreement
between Purchaser and Seller dated December 31, 2010 as amended by Amendment
No. 1 thereto dated January 25, 2011 and as amended by Amendment No. 2 thereto
dated July 29, 2011 and as amended by Amendment No. 3 dated November 11, 2011
(as previously amended, the “Agreement”). Capitalized terms used herein but not
otherwise defined herein shall have the meaning assigned to them in the
Agreement.

RECITALS

A. Seller and Purchaser have entered into and consummated the transactions
contemplated by the Agreement, and now wish to amend the Agreement.

B. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. The Agreement is hereby amended as follows:

Purchase and Sale of Residuals. Seller hereby exercises its right to sell
additional Residuals pursuant to Exhibit I of the Agreement, and Purchaser
hereby agrees to purchase such Residuals (the “Additional Residuals”). To the
extent of a conflict between the terms of Exhibit I of the Agreement and this
Amendment, the provisions of this Amendment shall control. For consideration of
$392,000 cash being paid concurrently with the execution of this Amendment, the
[***] under the Agreement is hereby increased from [***] to [***], such amount,
as increased, shall be considered the [***] for all purposes under the Agreement
and the amount of the Additional Residuals is [***]. Purchaser and Seller shall
amend the Escrow Agreement with the Escrow Agent to reflect the increased amount
to be paid as the [***]. Purchaser shall receive the payment for the increased
amount of Purchased Residuals beginning with the payment made for the month of
February 2012 (to be received in March 2012) and Seller shall pay Purchaser
$14,000 within one (1) day of Effective Date. The Agreement shall apply to the
Additional Residuals in all respects as though the Additional Residuals were
part of the original transaction, except that any time periods in the Agreement
shall, as they apply to the Additional Residuals, be computed from the Effective
Date. All Representations and Warranties of Purchaser and Seller shall, as to
the Additional Residuals, be reaffirmed as of the Effective Date. In addition,
the Additional Residuals shall be subject to the [***] set forth in EXHIBIT G of
the Agreement for a period of forty two (42) months after acquisition of the
Additional Residuals, which shall be with the Additional Residual amount as
contemplated by this Amendment received in August



--------------------------------------------------------------------------------

2015 In consideration of the Seller’s [***] and Seller’s performance of the
[***], Purchaser hereby agrees to issue to Seller concurrently with the
execution of this Amendment an additional 17,230 shares of Purchaser’s common
stock, which shares shall be included in the definition of [***] under the
Agreement for all purposes. In order to secure its [***] obligations with
respect to the additional [***], Seller does hereby grant Purchaser a security
interest in and to the 17,230 additional shares of [***] and Seller and
Purchaser agree to enter into a stock pledge agreement in substantially the same
form as already executed by the parties with respect to the security interest
granted hereunder. In addition, Seller shall execute and deliver a Subscription
Agreement and a Lockup Agreement with respect to the additional shares of [***].
Purchaser agrees and acknowledges that it will not impose any restrictions on
transfer with respect to any stock issued to Seller under this Amendment other
than under the aforementioned stock pledge agreement, the Subscription Agreement
and the Lockup Agreement (if applicable) or under applicable Federal and state
securities laws.

2. The remainder of the Agreement shall be unchanged by this Amendment.

Executed to be effective as of the Effective Date.

 

Cooper and Schifrin, LLC /s/ Kevin Schifrin By:   Kevin Schifrin Its:   Managing
Member

 

Calpian, Inc. /s/ Harold Montgomery By:   Harold Montgomery Its:   Chief
Executive Officer